Citation Nr: 9917415	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected residuals of a fractured left (minor) wrist.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1958 to January 
1961.
 
The veteran filed a claim in April 1995 for service 
connection for disabilities to include a left wrist 
disability.  This appeal arises from the October 1995 rating 
decision from the Buffalo, New York Regional Office (RO) that 
granted the veteran's claim for service connection for 
residuals of a fracture, left (minor) wrist, with x-ray 
evidence of post traumatic degenerative changes and cystic 
lesion, with pain on motion with an evaluation of 10 percent.  
A Notice of Disagreement was filed in November 1995 and a 
Statement of the Case was issued in January 1996.  A 
substantive appeal was filed in August 1996 with no hearing 
requested.

This case was remanded in August 1997 and October 1998 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a fracture of the left wrist 
is manifested by decreased range of motion, but no ankylosis, 
since the initial grant of service connection. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of in excess of 
10 percent for residuals of a fracture of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect that the veteran had a 
simple fracture of the left carpal navicular.

In April 1995, the veteran filed a claim for service 
connection for disabilities to include a left wrist 
disability.  

A VA outpatient record from November 1994 shows the veteran 
complained that his wrists were painful upon movement.  The 
discomfort had increased over the past few months.  The 
examination of the left wrist showed pain on flexion.

A VA outpatient record from February 1995 shows the veteran 
was doing fairly well other than his wrist.  The medication 
had minimal effect.  

A VA outpatient record from March 1995 shows that the veteran 
was beginning to notice pain in his wrists as he attempted to 
do his job.  On examination, the veteran had almost full 
dorsiflexion of the wrist and almost full palmar flexion.  
Radial and ulnar deviations were likewise normal.  There was 
no swelling and no passive subluxation of the wrist.  There 
was some mild crepitation palpated.  Gross motor testing 
showed no deficit of interosseous strength and no deficit of 
pinch strength.  He had good sensation over the medial, 
radial, and ulnar nerves.  The x-rays of the left wrist 
showed a large cyst in the scaphoid, with arthritic changes 
in the scapholunate joint.  

A VA outpatient record from May 1995 shows that the veteran 
had left wrist pain.  The extension was to 60 degrees; 
flexion was to 50 degrees; passive subluxation was full; and 
there was pain on radial side with ulnar deviation.  The 
veteran additionally complained of right wrist pain.  He did 
not want surgery.  He worked slower and could not do as much.

On a VA joints examination in July 1995, it was noted that 
the veteran was right handed.  The veteran complained of 
problems in his wrists and a heart problem causing problems 
with his productivity as a self employed upholsterer.  The 
examination revealed no external abnormality in the left or 
right hand or wrist.  He had excellent grip in the left and 
right hands and wrists.  There was full range of motion on 
supination and pronation, and with flexion and extension.  
All movements of the digits were carried out without any 
compromise or evidence of any weakness of his intrinsic 
muscles of his fingers.  There was excellent strength and 
grip of either hand.  Radial and ulnar deviations were 
unremarkable.  The ulnar styloid was unremarkable.  There was 
no swelling and no undue deformity was noted.  The conclusion 
included history of fracture of the left wrist, with very 
little objective findings noted on physical examination.  The 
x-rays showed a cystic lesion noted in the scaphoid that had 
distinct bony margins.  The proximal pole of the scaphoid was 
relatively sclerotic.  The appearance was strongly suggestive 
of a post traumatic cyst.  Minimal degenerative changes were 
noted.  An August 1995 addendum indicates that x-rays showed 
cysts in either wrist that had been interpreted as 
"probably" post traumatic.

On a VA general medical examination in August 1995, the 
veteran reported occasional pain of the left wrist.  

By rating action of October 1995, service connection for 
residuals of a fracture of the left wrist was granted with an 
evaluation of 10 percent.  The current appeal to the Board 
arises from this action.

A VA outpatient record from June 1995 shows the veteran 
complained of pain in his left hand, especially with 
activities of ulnar deviation.  The veteran pinpointed the 
pain in the area of the ulnar styloid and TFCC.  On 
examination, the veteran had full range of motion both to 
flexion and extension, as well as to radial and ulnar 
deviation.  The veteran had tenderness both over the ulnar 
styloid and with forced ulnar deviation.  The x-rays showed 
that on the left side, there was a lucency in the scaphoid.  
There was also a suggestion of an area of non-union.  The 
assessment included probable scaphoid non-union on the left 
side.  There had been no appreciable change in either defect 
over the last year or two, suggesting a more benign pattern.

A VA examination of the left wrist from March 1998 shows that 
the veteran complained that his work aggravated his wrist to 
an aching pain.  The wrist was better in the morning before 
work and with rest.  He denied any paresthesia of the left 
hand.  He did not complain of pain of the finger joints.  
Occasionally he needed to rest his hands and wrists for 20 to 
30 minutes during work time.  On examination, the wrist did 
not show any acute inflammation, swelling, edema, or joint 
deformities.  He had rough hands and several calluses most 
likely secondary to manual work.  Palpation of the hands 
showed that he had mild to moderate soreness to palpation of 
the wrist joints.  There was no pain to squeezing of the 
interphalangeal joints.  Range of motion of the wrists showed 
that there was 0 to 30 degrees of extension limited with pain 
after that limit.  Flexion was 0 to 30 degrees, again limited 
by pain.  Ulnar deviation was 0 to 30 degrees and radial 
deviation was 0 to 20 degrees.  Hand grip was about 4/5.  
Sensation was within normal limits with no focal degree of 
sensation.  Any weakness, fatigue, or incoordination was 
noted in the examination.  With flareups, the veteran may 
have had decreased range of motion but this could not be 
quantified further without examining him at that time.  The 
impression included old injury of the wrist with pain and 
limitation of motion.  The veteran had mild to moderate 
limitation with his left wrist associated with pain after 
work and with range of motion of the wrist. 

VA x-rays from March 1997 shows the veteran complained of 
left neck pain radiating to the left hand.  The impressions 
included no evidence of acute cervical spine fractures and/or 
malignments.  There were moderate diffuse hypertrophic 
degenerative changes of the mid/lower cervical spine 
associated with moderate C3 through C7 intervertebral disc 
space narrowing as well as mild narrowing of the C3 through 
C7 neural foramina bilaterally.  

On a VA examination in March 1999, the veteran complained of 
pain of his left wrist, mainly on the ulnar aspect.  It did 
not hurt him during day to day activities, but did cause 
discomfort with work activities, including using a hammer, 
screwing, and removing upholstery.  The veteran stated that 
there had been no progression of his pain since the 
evaluation done in 1995 and he did not want further x-rays 
done.  On examination, there was no obvious scarring, 
atrophy, or fasciculations in the left hand.  Sensation was 
intact to touch throughout the left hand.  The veteran had 
full motion in finger motion without swelling of the elbow.  
The range of motion was flexion from 0 to 20 degrees, 
extension from 0 to 15 degrees, radial deviation from 0 to 15 
degrees, and ulnar deviation from 0 to 5 degrees.  There was 
tenderness along the ulnar aspects of the wrists and less so 
on the radial.  Finkelstein's test was positive as well.  The 
veteran reported pain approximately 25 percent of the day and 
exacerbations once a month.  The left wrist did show 
decreased motion.  Any increased weakened motion, excessive 
fatigability, and incoordination that would be seen with 
activity or exacerbation could not obviously be quantified in 
terms of additional loss of range of motion without examining 
the veteran during this acute episode.  The impression 
included left wrist posttraumatic fracture with cystic lesion 
noted in the scaphoid bone.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in October 1995, service connection was 
awarded for residuals of a fracture, left (minor) wrist, with 
x-ray evidence of post traumatic degenerative changes and 
cystic lesion, with pain on motion; a 10 percent rating was 
assigned from April 17, 1995 under Diagnostic Code (DC) 5010-
5215 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  

Under Diagnostic Code 5215, a 10 percent rating may be 
assigned for limitation of motion of the wrist, major or 
minor extremity, palmar flexion limited in line with forearm, 
or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).

The wrist may also be rated under Diagnostic Code 5214, for 
ankylosis of the wrist.  A 20 percent rating may be assigned 
for a minor extremity for favorable ankylosis of the wrist in 
20 degrees to 30 degrees dorsiflexion.  A 30 percent rating 
may be assigned for a minor extremity for ankylosis of the 
wrist in any other position, except favorable.  A 40 percent 
rating may be assigned for a minor extremity for unfavorable 
ankylosis of the wrist, in any degree of palmar flexion, or 
with ulnar or radial deviation.  Note: extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (1998).

Diagnostic Code 5010 involves arthritis, due to trauma, 
substantiated by X-ray findings: Rate as arthritis, 
degenerative.  Diagnostic Code 5003 involves arthritis, 
degenerative (hypertrophic or osteoarthritis):  

Degenerative arthritis established by x-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The record does not support the veteran's claim for a rating 
in excess of 10 percent, since the initial grant of service 
connection, as there is no evidence that the veteran's wrist 
is ankylosed.  A rating of 10 percent is the highest under DC 
5215.  Therefore, a higher rating would only be assigned 
under DC 5214, for ankylosis of the wrist.  A VA outpatient 
record from March 1995 shows that the veteran had almost full 
dorsiflexion of the wrist and almost full palmar flexion; 
radial and ulnar deviation were likewise normal.  A VA 
outpatient record from May 1995 shows that the veteran had 
extension to 60 degrees, flexion to 50 degrees, and passive 
subluxation was full.  A VA outpatient record from June 1995 
shows the veteran had full range of motion, as does a VA 
examination in July 1995.  A VA examination from March 1998 
shows the veteran had 0 to30 degrees extension, 0 to 30 
degrees of flexion (both limited by pain), 0 to30 degrees of 
ulnar deviation, and 0 to 20 degrees of radial deviation.  A 
VA examination in March 1999 shows that the veteran had 
flexion from 0 to 20 degrees, extension from 0 to 15 degrees, 
radial deviation from 0 to 15 degrees, and ulnar deviation 
from 0 to 5 degrees.  

While the veteran has decreased range of motion, ankylosis of 
the left wrist has not been demonstrated.  It is pertinent to 
note that when the veteran was examined in March 1998 and 
March 1999, the examiners indicated that the veteran may have 
decreased range of motion with flareups, however to what 
extent could not be determined without examining the veteran 
at the time of a flareup.  Therefore, the considerations set 
forth in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), have been taken into account 
in evaluating the veteran's claim for an increased rating. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left wrist is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

